Order issued October 2, 2015




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                       ________________________________________

                                  No. 05-15-00081-CR
                                  No. 05-15-00126-CR
                       ________________________________________

                            DEJUAN GEIL HOLLIS, Appellant

                                              V.

                           THE STATE OF TEXAS, Appellee


                                         ORDER

                Before Chief Justice Wright and Justices Fillmore and Stoddart

       Based on the Court’s opinion of this date, we GRANT the May 6, 2015 motion of Celia

M. Sams for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of the

Court to remove Celia M. Sams as counsel of record for appellant. We DIRECT the Clerk of

the Court to send a copy of this order and all future correspondence to DeJuan Geil Hollis, TDCJ

No. 1974700, Boyd Unit, 200 Spur 113, Teague, Texas, 75860-2007.



                                                     /Robert M. Fillmore/
                                                     ROBERT M. FILLMORE
                                                     JUSTICE